Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A, C, and E in the reply filed on 8/19/21 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in paragraph 95, “ribs 30” are described in reference to Fig 8B. However, no numeral 30 is found in Fig 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9, 12-15, 22, 26-30, 32, 34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4722821 (Vermilye) in view of US 2014/0341759 (Calico) and US 2016/0186689 (Bartel).
Regarding claim 1-4, 14, Vermilye teaches a method of manufacturing a thrust reverser cascade of an aircraft engine using overmolding (see abstract, col 1 ll. 5-15, col 2 ll. 26-38), the method comprising: providing a first portion of the thrust reverser cascade (Fig 3; first portion comprising the skeletal frame 50; see col 5 ll. 25-26); and overmolding a second portion of the thrust reverser cascade onto the first portion, the second portion including one or more vanes of the thrust reverser cascade (Fig 3, 4, 8-10; col 5 l. 58-col 6 l. 35; vanes 100 are formed by overmolding nylon onto the first portion/frame 50), wherein the first portion includes one or more outer frame members cooperatively defining at least part of a periphery of the thrust reverser cascade (first portion including outer frame members 58, 60, 64, 66; alternatively, outer frame members are 52, 54, 64, 66), wherein the first portion includes a rib extending between two of the one or more outer frame members (rib 70 extending between 60 and 58, or between 52 and 54), wherein the first portion includes: outer frame members cooperatively defining at least part of a periphery of the thrust reverser cascade (outer 
Vermilye is silent as to the first portion made from a non-metallic fiber-reinforced composite material. However, it was well known in the art that the frame of the cascade may be formed from a non-metallic fiber-reinforced composite material, including molded materials, as taught by Bartel (para 38, 40, Fig 6; frame 56 can be formed from fiber reinforced composite thermoplastic). It was also well-known that a plastic may be overmolded onto another plastic to form a single piece component, as taught by Calico (para 22, 31, 49, 54, 57; thermoplastic 5 is overmolded onto molded element 3). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first portion from a non-metallic fiber-reinforced composite material in order to reduce cost (Vermilye recognized that non-metal materials have a cost advantage – see col 4 ll. 3-19; at the time, plastics were deemed unsuitable for use in the frame; however, Bartel teaches that composite thermoplastics by the time of the invention have been found to be acceptable for use in the frame of the cascade, as discussed above; furthermore, it was known to overmold a plastic onto another plastic, as taught by Calico, and therefore the overmolding of the second portion onto the plastic first portion 
Regarding claim 15, 22, Vermilye in view of Bartel and Calico further teaches thermoforming the first portion (Bartel, para 40; thermoplastic frame 56 is formed by thermoforming), wherein providing the first portion comprises thermoforming a single-piece outer frame defining a periphery of the thrust reverser cascade (Bartel, para 40; single piece frame 56 formed by thermoforming; Vermilye, first portion including outer frame members 58, 60, 64, 66; alternatively, outer frame members are 52, 54, 64, 66; all of the outer frame member define at least part of a periphery of the cascade). It would have been obvious to one of ordinary skill in the art at the time of filing to thermoform the first portion into a single piece in order to form the outer frame, as taught by Bartel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, thermoforming the first portion yields predictable results.
Regarding claim 26, Vermilye teaches a thrust reverser cascade of an aircraft engine (see abstract, col 1 ll. 5-15, col 2 ll. 26-38), the thrust reverser cascade comprising: a first portion (Fig 3; first portion comprising the skeletal frame 50; see col 5 ll. 25-26); and a second portion overmolded onto the first portion, the second portion 
Vermilye is silent as to the first portion made from a non-metallic fiber-reinforced composite material. However, it was well known in the art that the frame of the cascade may be formed from a non-metallic fiber-reinforced composite material, including molded materials, as taught by Bartel (para 38, 40, Fig 6; frame 56 can be formed from fiber reinforced composite thermoplastic). It was also well-known that a plastic may be overmolded onto another plastic to form a single piece component, as taught by Calico (para 22, 31, 49, 54, 57; thermoplastic 5 is overmolded onto molded element 3). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first portion from a non-metallic fiber-reinforced composite material in order to reduce cost (Vermilye recognized that non-metal materials have a cost advantage – see col 4 ll. 3-19; at the time, plastics were deemed unsuitable for use in the frame; however, Bartel teaches that composite thermoplastics by the time of the invention have been found to be acceptable for use in the frame of the cascade, as discussed above; furthermore, it was known to overmold a plastic onto another plastic, as taught by Calico, and therefore the overmolding of the second portion onto the plastic first portion would yield predictable results). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first portion from a non-metallic fiber-reinforced composite material and overmolding the second portion onto the first portion yields predictable results.
Regarding claim 27-28, Vermilye in view of Bartel and Calico further teaches the first portion comprises one or more thermoformed outer frame members cooperatively defining at least part of a periphery of the thrust reverser cascade (Bartel, para 40; thermoplastic frame 56 is formed by thermoforming; Vermilye, first portion including outer frame members 58, 60, 64, 66; alternatively, outer frame members are 52, 54, 64, 66; all of the outer frame member define at least part of a periphery of the cascade), wherein the first portion comprises a thermoformed rib connected to the one or more outer frame members (Vermilye, rib 70 extending between 60 and 58, or between 52 and 54; Bartel, para 38-40; thermoplastic frame 56 includes ribs and is formed by thermoforming). It would have been obvious to one of ordinary skill in the art at the time of filing to thermoform the first portion, including the ribs, in order to form the frame, as taught by Bartel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, thermoforming the first portion, including the ribs, yields predictable results.
Regarding claim 6, 29, Vermilye in view of Bartel and Calico further teaches the first portion and the second portion each comprise reinforcement fibers in a thermoplastic matrix (Bartel, para 38-40; frame 56 and vanes 46 may comprise fibers in a thermoplastic matrix). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first portion and the second portion each comprise reinforcement fibers in a thermoplastic matrix, as taught by Bartel. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this 
Regarding claim 7, 9, 12, 30, 34, 37, Vermilye in view of Bartel and Calico further teaches the reinforcement fibers of the first portion are longer than the reinforcement fibers of the second portion (see Bartel, para 38-39, Fig 5A – fibers of the second portion/vanes are discontinuous fibers 35; Fig 5B - fibers 45 of first portion/frame are continuous and longer than the discontinuous fibers 35), wherein a majority of the reinforcement fibers of the first portion are generally unidirectional (see para 39, Fig 5B), wherein a majority of the reinforcement fibers in the second portion are variably oriented (para 38, Fig 5A). It would have been obvious to one of ordinary skill in the art at the time of filing to make the reinforcement fibers of the first portion longer than the reinforcement fibers of the second portion, a majority of the reinforcement fibers of the first portion generally unidirectional, and a majority of the reinforcement fibers in the second portion variably oriented, as taught by Bartel.  It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the reinforcement fibers of the first portion longer than the reinforcement fibers of the second portion, a majority of the reinforcement fibers of the first portion generally unidirectional, and a majority of the reinforcement fibers in the second portion variably oriented, yields predictable results.
Regarding claim 13, Vermilye in view of Bartel and Calico further teaches the reinforcement fibers in the second portion are between 0.25 inch (6.4 mm) and 0.5 inch (12.7 mm) in length (Bartel, para 38; fibers 35 of the second portion may be 0.5 in). In re Aller, 105 USPQ 233, MPEP 2144.05 IIA. In this case, Bartel teaches that the length of the fibers was known to be optimized for suitability to an application. Thus, the general conditions of the claim are disclosed – optimizing fiber length in order to achieve desired suitability for an application – and discovering the optimum or workable range of fiber length involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to make the fibers in the second portion between 0.25 in and 0.5 in in order to function for a desired application, as taught by Bartel.
Regarding claim 32, Vermilye in view of Bartel and Calico further teaches the first portion and the second portion each comprise reinforcement fibers (Bartel, para 38-40; frame 56 and vanes 46 may comprise reinforcement fibers in a thermoplastic matrix); the first portion comprises a thermoformed brace defining a structural reinforcement of the vane (in Vermilye, strongbacks/ribs 70 are construed as a brace which provide the structural supports at the ends of each vane 100, and are therefore construed as a structural reinforcement of the vane; Bartel, para 40; thermoplastic frame 56, which would include the brace, is formed by thermoforming); and the reinforcement fibers of the brace are longer than the reinforcement fibers of the second portion (see Bartel, para 38-39, Fig 5A – fibers of the second portion/vanes are discontinuous fibers 35; Fig 5B - fibers 45 of first portion/frame are continuous and longer than the discontinuous fibers 35; the brace is part of the first portion and would contain the continuous fibers). It would have been obvious to one of ordinary skill in the .

Claims 11, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4722821 (Vermilye) in view of US 2014/0341759 (Calico) and US 2016/0186689 (Bartel) as applied to claim 6 and 29 above, and further in view of US 9527238 (Kruckenberg).
Regarding claim 11 and 36, Vermilye in view of Bartel and Calico is silent as to a majority of the reinforcement fibers of the first portion being woven. However, Kruckenberg teaches that thermoplastics may comprise woven or non-woven fibers (col 4 l. 57-col 5 l. 21). It would have been obvious to one of ordinary skill in the art at the time of filing to make a majority of the reinforcement fibers of the first portion woven, as taught by Kruckenberg. It is further noted that a simple substitution of one known element (in this case, woven fibers) for another (in this case, non-woven fibers) to obtain predictable results (in this case, fiber-reinforced thermoplastic) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741